PER CURIAM:
This is an original proceeding in which Johnny Johnson has filed a petition for a writ of habeas corpus for release from his incarceration in the Oklahoma State Penitentiary by authority of judgment and sentence for nine years in the District Court of Oklahoma County, Oklahoma, on February 17, 1968, wherein he was found guilty of the crime of carrying a concealed weapon after former conviction of a felony. Petitioner’s only challenge to the validity of the judgment and sentence entered against him is that insufficient evidence was offered regarding his prior conviction at the time of his sentencing and that his sentence is excessive and unwarranted.
This action is for a writ of habeas corpus and we note that Petitioner does not now seek a post-conviction appeal nor has an appeal of the conviction in question ever been perfected to this Court.
This Court has repeatedly held as it did in Farris v. State, Okl.Cr., 327 P.2d 706:
“The question as to whether or not the sentence imposed is cruel, excessive, and unjust will not be considered by this court on a writ of habeas corpus, this being a question that could only be reviewed on appeal.”
Also see Williams v. State, Okl.Cr., 392 P.2d 65 (1964); Brown v. State, Okl.Cr., 423 P.2d 743 (1967).
On the record before us, it appearing that the trial court had jurisdiction of the person, subject matter, and the authority to pronounce sentence imposed, the relief prayed for should be and is hereby denied. Writ denied.
This application was assigned to the Referee, Mr. Penn Lerblance, by the Presiding Judge of this Court. The foregoing findings of fact and conclusions of law were, submitted by the Referee and approved and adopted by the Court.